           Case 4:15-cr-00302-BRW Document 205 Filed 07/27/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                                  4:15-CR-00302-02-BRW

BYRON LEAVY

                                            ORDER

       Pending is Defendant’s Motion for Compassionate Release (Doc. No. 204). For the

reasons set out below, the motion is DENIED.

I.     BACKGROUND

       On June 29, 2016, Defendant pled guilty to conspiracy to possess with intent to distribute

crack cocaine and possession of a firearm in furtherance of a drug trafficking offense.1 On

February 2, 2017, he was sentenced to 180 months in prison.2

II.    DISCUSSION

       A.      Exhaustion

       Although the First Step Act made the procedural hurdles for compassionate release a bit

less strenuous, a defendant still must establish “extraordinary and compelling reasons” and that

release would not be contrary to the factors in 18 U.S.C. § 3553(a).3




       1
        Doc. Nos. 59, 60.
       2
        Doc. Nos. 86, 88.
       3
        18 U.S.C. § 3553(a)(2) mandates that any sentence imposed reflect the seriousness of the
offense, afford adequate deterrence, protect the public, and provide the defendant with
appropriate rehabilitation.

                                                1
           Case 4:15-cr-00302-BRW Document 205 Filed 07/27/21 Page 2 of 3




       Before a Defendant may seek compassionate release under the First Step Act, he must

first make the request with the Bureau of Prisons and exhaust his administrative remedies there.

Defendant has not alleged or provided documentation showing that he asked the warden for

release. Accordingly, this issue is not properly before the Court.

       Even if the issue was properly before the Court, the request would be denied. Defendant

must establish “extraordinary and compelling” reasons to warrant compassionate release.

Although the First Step Act did not define this phrase, it defers to the United States Sentencing

Guidelines, which does set out examples.4 As of today, eight circuits courts have ruled that the

Guidelines do not apply to defendant-filed motions for compassionate release under the First

Step Act. Rather, they have found that courts have more discretion to define what constitutes

“extraordinary and compelling.” The Eighth Circuit has not addressed this issue directly.

       In support of his request, Defendant asserts that he needs to be the caretaker for his

grandmother. This is not an extraordinary and compelling reason to warrant compassionate

release.

       Even if Defendant could establish extraordinary and compelling reasons, his request for

relief must be denied because of the § 3553(a) factors – specifically, protecting the public from

additional crimes by Defendant and reflecting the severity of the offense.



       4
         Of course, this list predates the COVID-19 outbreak. U.S.S.G § 1B1.13 cmt. n. 1. The
examples are: (1) the defendant’s medical condition is such that he suffers from a “terminal
illness” or the condition “substantially diminishes the ability of the defendant to provide self-
care within the environment of a correctional facility and from which he or she is not expected to
recover”; (2) “[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious
deterioration in physical or mental health because of the aging process; and (iii) has served at
least 10 years or 75 percent of his or her term of imprisonment, whichever is less; (3) the
defendant’s family circumstances include either “(i) The death or incapacitation of the caregiver
of the defendant's minor child or minor children” or “(ii) The incapacitation of the defendant's
spouse or registered partner when the defendant would be the only available caregiver for the
spouse or registered partner.”

                                                 2
           Case 4:15-cr-00302-BRW Document 205 Filed 07/27/21 Page 3 of 3




       Since age 19, Defendant has seven convictions. In fact, he committed the instant offense

while on probation for a previous drug conviction, which is the same behavior as the instant

offense.

       The severity of the offense also must be considered. For almost two years, Defendant

engaged in a conspiracy to distribute and to possess with intent to distribute cocaine, with

several co-conspirators. Defendant sold cocaine and crack cocaine from a“trap house” in North

Little Rock, working up to 3-4 weekly shifts during which up to one ounce of crack cocaine was

distributed during a shift. Law enforcement conducted several controlled buys with Defendant.

When he was arrested on December 7, 2015, he was in possession of a loaded handgun and crack

cocaine.

                                         CONCLUSION

       For the reasons stated, Defendant’s Motion for Compassionate Release (Doc. No. 204) is

DENIED.

       IT IS SO ORDERED, this 27th day of July, 2021.

                                                     Billy Roy Wilson
                                                     UNITED STATES DISTRICT JUDGE




                                                 3
